 In the Matter of THE PATERSON LEITCH COMPANYandINTERNATIONALASSOCIATION OF BRIDGE, STRUCTURAL & ORNAMENTAL IRON WORKERS,LOCAL 468, AND WAREHOUSE & DISTRIBUTION WORKERS UNION, LOCAL2-9Case No. RE-22.DecidedJuly 17, 1941Jurisdiction:steel fabrication industry.Practice and Procedure:petition dismissed where no appropriate unit withinscope of petition.Mr. L. C. Spieth,of Cleveland, Ohio, for the Company.Mr. James C. Connell,of Cleveland, Ohio, for Local 468.Mr. Edward F. Crudele,of Cleveland, Ohio, for Local 2-9.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDORDER'STATEMENT OF THE CASEOn May 13, 1941, the Paterson Leitch Company, Cleveland, Ohio,herein. called the Company, filed with the Regional Director for theEighth Region (Cleveland, Ohio) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of the Company and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On May 21, 1941,the National Labor Relations Board, herein called the Board, issuedan order dismissing the petition, and on May 26 the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, revoked its order dismissing the petition and ordered aninvestigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On May 28, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon International Associationof Bridge, Structural & Ornamental Iron Workers, Local No. 468,affiliated with the American Federation of Labor, herein called Local468, and Warehouse & Distribution Workers Union, Local 2-9, affiliated33 N. L.R. B., No. 95.485 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Congress of Industrial Organizations, herein called Local 2-9,labor organizations claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held June 5and 6, 1941, at Cleveland, Ohio, before Harry L. Lodish, the TrialExaminer duly designated by the Chief Trial Examiner. The Com-pany, Local 468, and Local 2-9 were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Local 468 and Local 2-9 each filed a brief and a reply brief, all ofwhich have been considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Paterson Leitch Company is an Ohio corporation with itsoffice and plant at Cleveland, Ohio, engaged in the fabrication ofvarious types of steel for industrial purposes, such as tracks, frames,runways, and conveyor frames, and in warehousing for sale, steelrequirements for industrial service.Of the steel purchased by theCompany for use at its plant approximately 40 per cent is shippedfrom places outside the State of Ohio, and a substantial amount ofitsproducts is shipped to places outside the State of Ohio.TheCompany employs about 200 persons, of whom approximately 160 areengaged in production and maintenance work. It concedes that it isengaged in interstate commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Association of Bridge, Structural & Ornamental IronWorkers Union, Local No. 468, is a labor organization affiliated withthe American Federation of Labor. It admits to membership pro-duction and maintenance employees of the Company.Warehouse & Distribution Workers Union, Local No. 2-9, is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership production and maintenance employees ofthe Company. THE PATERSON LEIITCH COMPANYIII.THE APPROPRIATE UNIT487Prior to 1934, International Association of Bridge, Structural &Ornamental Iron Workers, Local 17, affiliated with, the AmericanFederation of Labor, herein called Local 17, having jurisdiction overpersons employed. in the outside erection of iron work, negotiatedcontracts with the Building Trade Employers Association of Cleve-land and the Iron and Steel Contractors' Association of Cleveland,covering employees of employers who were members of these associa-tions.In November 1934 the International with which Local 17was affiliated undertook the organization of inside iron workers em-ployed in steel fabricating shops in the Cleveland area and charteredLocal 468 with jurisdiction over such employees. In December 1934Local 468 executed identical contracts with six employers in theCleveland area.Each year thereafter the contracts were renewedor new ones executed.In 1939 Local 468 executed contracts with a number of companiescontaining the following clause : "'The employer' agrees to employmembers of `The Union', who are in good standing, on the fabricationof all work coming within the jurisdiction of `The Union,' as setforth in the constitution of the International Association of Bridge,Structural & Ornamental Iron Workers."This contract was signedby officers of the International as well as by Local 468, and in 1940itwas extended until May 31, 1941.On January 27, 1941, pursuantto a provision of the contract that notice of intention to alter theterms of the contract must be given 4 months prior to its expiration,Local 468 proposed certain changes. In April 1941 all 26 employerswho had executed the 1940 contract with Local 468, including theCompany, agreed upon a counterproposal, which they communicatedto Local 468.At a regular meeting on May 5, 1941, after discussionand secret ballot, Local 468 accepted the counterproposal and a noticeto that effect was dispatched to the companies on the following day,May 6,1941.By the terms of the counterproposal and acceptance thenew contract was to become effective on June 1, 1941. Local 468subsequently ratified its acceptance of the companies' counterproposal.Local 2-9 began the organization of the Company's employees onMay 5, 1941, and on May 10 it gave notice to the Company that itrepresented a majority of the Company's employees and requested aconference for bargaining purposes.'The Company replied that itwas filing a petition with the Board requesting an election to determinethe proper bargaining agency.' On May 15,1941, Local 2-9 submitted to a rApresentative of the Board 136 applica-tion cards,and it was determined that 135 of the signatures on said cards were the namesof persons on the Company's pay roll,although a comparison of the signatures was'notmadeLocal 468 claims to continue to represent all the production and maintenanceemployees of the Company pursuant to its closed-shop contract. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 14, 1941, the Company and Local 468 executed a formalcontract pursuant to the agreement reached on May 6, containing theclosed-shop provision hereinbefore quoted and stating that it was tobe effective June 1, 1941, subject however "to any determination ofthe rights of the parties in the proceedings now pending before theNational Labor Relations Board at Cleveland and in which thisagreement may be involved."Apparently all the companies had atthe time of the hearing entered into identical contracts giving effectto the wage increase and reduction in hours provided for in thecounterproposal of the companies which was accepted by Local 468on May 6,1941.Local 468 and Local 2-9 agreed that the appropriate unit shouldconsist of all production and maintenance employees, excluding super-visory and maintenance employees and truck drivers.Local 2-9 con-tends, however, that the employees of the Company alone shouldconstitute the appropriate unit while Local 468 contends that theemployees of the 26 companies who have been acting in concert inthe conduct of labor relations should comprise the unit.The same method of negotiation between Local 468 and the com-panies has prevailed since 1934. In that year the president of Re-public Structural Iron Works Co., herein called Republic, was electedchairman of the employer group and since that date the managerofRepublic has acted as secretary. In the course of bargainingwith the employers, Local 468 has contacted the officers of Republicwho have then secured approval of the other companies by callingmeetings of employer representatives or by requesting the companiesto accept a proposal by telephone.Upon reaching an agreement,the companies held a joint meeting with officials of Local 468 andthe terms of the contracts were jointly agreed upon and identicalcontracts entered into.In view of the established history and practice of bargaining weare of the opinion that the single plant unit contended for by Local2-9 is inappropriate for the purposes of collective bargaining.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as we have found in Section III above, the bargaining unitsought to be established by Local 2-9 is inappropriate for the pur-poses of collective bargaining, and since the employees in the unitcontended for by Local 468 are presently covered by valid contracts,we find that no question has arisen concerning the representation ofemployees of the Company in an appropriate bargaining unit.Accordingly, we shall dismiss the petition.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following: THE PATERSON LEIETCH COMPANY489CONCLUSION OF LAWNo question concerning the representation of employees of thePaterson Leitch Company, Cleveland, Ohio, in a unit which is ap-propriate for the purposes of collective bargaining has arisen withinthe meaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives filed bythe Paterson Leitch Company, Cleveland, Ohio, be, and it herebyis dismissed.